Case: 12-14628     Date Filed: 07/29/2015   Page: 1 of 2



                                  CORRECTED
                                                                           [PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 12-14628-CC
                             ________________________

UNITED STATES OF AMERICA,

                           Plaintiff - Appellee,

versus

TONY HENDERSON,
a.k.a. Hollywood,

                           Defendant - Appellant.
                            ________________________

                     Appeal from the United States District Court
                         for the Middle District of Florida
                           ________________________

                        ON REMAND FROM THE
                  SUPREME COURT OF THE UNITED STATES

Before: WILLIAM PRYOR, MARTIN, and JORDAN, Circuit Judges.

PER CURIAM:

         The Supreme Court vacated our prior decision in this case, United States v.

Henderson, 555 F. App’x 851 (11th Cir. 2014), holding that 18 U.S.C. § 922(g)

does not categorically bar a convicted felon from transferring lawfully obtained
              Case: 12-14628     Date Filed: 07/29/2015    Page: 2 of 2




firearms to a third party “unless [the transfer] would allow the felon to later control

the [firearms], so that he could either use them or direct their use.” United States v.

Henderson, 135 S. Ct. 1780, 1783 (2015). We remand to the district court so that

it may consider Mr. Henderson’s request that the FBI transfer his firearms to his

wife or a friend in accordance with the principles articulated by the Supreme Court

in Henderson. See id. at 1787 (“[W]hen a court is satisfied that a felon will not

retain control over his guns, § 922 does not apply, and the court has equitable

power to accommodate the felon’s request [for a transfer].”).

      REMANDED WITH INSTRUCTIONS.